Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 27, 2021

                                        No. 04-21-00141-CV

                         IN THE INTEREST OF J.L.W., CHILDREN,

                    From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020-PA-01086
                       Honorable Charles E. Montemayor, Judge Presiding


                                           ORDER

         On April 13, 2021, appellant filed a notice of appeal stating her intent to appeal a final
decree of termination signed “on or about March 15, 2021.” The clerk’s record was filed on
April 26, 2021. Although the clerk’s record contains the judge’s notes, the clerk’s record did not
contain an order terminating appellant’s parental rights. See In re L.H., No. 04-13-00174-CV,
2013 WL 3804585, at *1 (Tex. App.—San Antonio July 17, 2013, no pet.) (noting judge’s notes
do not constitute a final order) (mem. op.). In response to this court’s inquiry, the trial court clerk
confirmed the trial court has not signed a final order. “[A]n appeal may be prosecuted only from
a final judgment.” N.E. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). Because
no final order has been entered in the underlying case, appellant is ORDERED to show cause in
writing no later than May 7, 2021 why this appeal should not be dismissed for lack of
jurisdiction.




                                                       _________________________________
                                                       Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2021.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court